                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                  IN THE UNITED STATES DISTRICT COURT                           July 30, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                            HOUSTON DIVISION

LENNIE JACKSON, as                          §
DERIVATIVE OF BL ENTERPRISES,               §
LLC,                                        §
                                            §
     Plaintiff,                             §
                                            §
v.                                          §      CIVIL ACTION NO. H-18-2135
                                            §
NEW CENTURY MORTGAGE CORP.,                 §
and MORTGAGE ELECTRONIC,                    §
                                            §
     Defendants.                            §

         ORDER ADOPTING MEMORANDUM, RECOMMENDATION AND ORDER

        The Court has conducted a de novo review of the Magistrate

Judge's Memorandum,         Recommendation and Order and the objections

filed     thereto.         The    court     concludes       that   the   Memorandum,

Recommendation and Order should be adopted.

     It is therefore ORDERED that Plaintiff BL Enterprises hire

counsel within two weeks from today's date or this action will

be   dismissed       for    the    reason       explained    in    the   Memorandum,

Recommendation and Order.

        The Clerk shall send copies of this Order to the respective

parties.

     DONE at Houston, Texas, this               3o+J- day of




                                                 UNITED STATES DISTRICT JUDGE
